FILE COPY

       RE: Case No. 14-0403              DATE: 6/5/2015
       COA #: 04-12-00852-CV   TC#: 2008-CVF-000665-D2
STYLE: THOMAS A. LAMONT
   v. JERRY L. HAMBLIN AND RICOCHET ENERGY, INC.

     Today the Supreme Court of Texas denied the motion
for rehearing of the above-referenced petition for
review.



                     MS. ESTHER DEGOLLADO
                     WEBB COUNTY DISTRICT CLERK
                     1110 VICTORIA ST. SUITE 203
                     LAREDO, TX 78040
                                             FILE COPY

       RE: Case No. 14-0403              DATE: 6/5/2015
       COA #: 04-12-00852-CV   TC#: 2008-CVF-000665-D2
STYLE: THOMAS A. LAMONT
   v. JERRY L. HAMBLIN AND RICOCHET ENERGY, INC.

     Today the Supreme Court of Texas denied the motion
for rehearing of the above-referenced petition for
review.



                     MR. WALLACE B. JEFFERSON
                     ALEXANDER DUBOSE JEFFERSON &
                     TOWNSEND LLP
                     515 CONGRESS AVENUE, SUITE 2350
                     AUSTIN, TX 78701-3562
                                             FILE COPY

       RE: Case No. 14-0403              DATE: 6/5/2015
       COA #: 04-12-00852-CV   TC#: 2008-CVF-000665-D2
STYLE: THOMAS A. LAMONT
   v. JERRY L. HAMBLIN AND RICOCHET ENERGY, INC.

     Today the Supreme Court of Texas denied the motion
for rehearing of the above-referenced petition for
review.



                     MR. KEITH E. HOTTLE
                     CLERK, FOURTH COURT OF APPEALS
                     BEXAR COUNTY JUSTICE CENTER
                     300 DOLOROSA, STE. 3200
                     SAN ANTONIO, TX 78205
                                               FILE COPY

       RE: Case No. 14-0403              DATE: 6/5/2015
       COA #: 04-12-00852-CV   TC#: 2008-CVF-000665-D2
STYLE: THOMAS A. LAMONT
   v. JERRY L. HAMBLIN AND RICOCHET ENERGY, INC.

     Today the Supreme Court of Texas denied the motion
for rehearing of the above-referenced petition for
review.



                     MR. BYRON C. KEELING
                     KEELING & DOWNES, P.C.
                     1500 MCGOWEN, SUITE 220
                     HOUSTON, TX 77004